Citation Nr: 1631032	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  15-02 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for an acquired psychiatric disorder prior to May 7, 2012, in excess of 30 percent from May 7, 2012 to October 22, 2013, and in excess of 50 percent since October 22, 2013.  

2. Entitlement to a rating in excess of 20 percent for a lumbar spine disability to include whether separate ratings are warranted based on associated neurological abnormalities, to include peripheral neuropathy as well as bowel or bladder dysfunction.  

3. Entitlement to a compensable rating for right leg length inadequacy.

4. Entitlement to service connection for a left thigh disorder, claimed as muscle atrophy, to include as secondary to a service-connected disability.  

[The issues of entitlement to increased ratings a bilateral knee disability, bilateral hip disability, as well as entitlement to service connection for headaches, fibromyalgia, hypertension and a total disability based on individual unemployability are addressed in a separate decision.]
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to February 1988.

This matter is on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

This appeal was remanded by the Board in December 2014 for further development and is now ready for disposition.

The Board notes that the issue of entitlement to a compensable rating for atrophy of the right thigh is also on appeal.  While this disorder is currently rated under 
38 C.F.R. § 4.73, Diagnostic Code 5314 (2015) (addressing injuries to Muscle Group XIV), it appears that the Veteran's atrophy of the right thigh is a consequence of his service-connected right knee disability, and is not actually a separate disorder.  There is no evidence of any actual injury to the thigh muscle, as would appear to be required under 38 C.F.R. § 4.56.  

Moreover, 38 C.F.R. § 4.40 specifically contemplates atrophy and weakness as factors that may be considered when evaluating a knee disability.  Therefore, this issue is incorporated into the Veteran's knee rating, which is addressed in a separate decision.  See also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issue of whether a separate compensable rating is warranted based on bowel and bladder dysfunction as associated with the Veteran's lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to October 22, 2013, the Veteran's psychiatric symptoms have been characterized by depression and insomnia and some transient difficulty adapting to stressful circumstances; occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks), impaired judgment or impaired abstract thinking, disturbances of motivation and mood or difficulty in establishing effective work and social relationships have not been shown.

2.  For the period since October 22, 2013, the Veteran's psychiatric symptoms have been characterized by avoidance, anxiety and some limited interpersonal relationships; occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, have not been shown.

3.  Throughout the course of the appeal, the Veteran's lumbar spine disability has been characterized by pain, lack of endurance and limitation of motion.  Forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, have not been shown.

4.  The Veteran's right leg length insufficiency has not been shown to be greater than 1 cm.

5.  Atrophy of the left thigh is not currently shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating, but no more, for an acquired psychiatric disorder prior to May 7, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9435 (2015).

2.  The criteria for an initial rating in excess of 30 percent for an acquired psychiatric disorder for the period from May 7, 2012 to October 22, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R.  §§ 3.102, 3.159, 4.1, 4.7, 4.130, DC 9435 (2015).

3.  The criteria for an initial rating in excess of 50 percent for an acquired psychiatric disorder for the period since October 22, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, DC 9435 (2015).

4.  The criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5242, 5243 (2015).

5.  The criteria for a compensable rating for right leg length insufficiency have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.71, 4.71a, DC 5275 (2015).

6.  The criteria for entitlement to service connection for a left thigh disorder, claimed as muscle atrophy, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

On the other hand, in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Acquired Psychiatric Disorder

The Veteran was granted service connection for an acquired psychiatric disorder with a 10 percent disability rating prior to May 7, 2012.  He has disagreed with the assigned rating.  Acquired psychiatric disorders are rated through the use of a general rating formula for mental disorders, which provides that the next-higher 30 percent disability rating for an acquired psychiatric disorder, is warranted when the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, DC 9435 (addressing unspecified depressive disorders).

Based on the evidence of record, the Board first determines that a 30 percent rating is warranted prior to May 7, 2012.  For example, at a psychological review in January 2008, the Veteran's test results indicated that he has a "profound level of distress related to his physical health," and that such responses correlated with his associated physical disorders, which the physician fount to be severely impairing his ability to complete day-to-day activities.  In June 2010, he indicated to a reviewing psychiatrist that his psychiatric symptoms negative impact his ability to effectively deal with work pressure and other people.  His concentration was also inhibited due to his "preoccupation with pain."  In December 2010, he was observed to have "fair" judgment and insight to his disorder.  

In the Board's view, while the Veteran is relatively self-reliant, he does exhibit depression and his apparent obsession with his physical disorders does impede his ability to work and his interpersonal relationships.  A 30 percent rating prior to May 7, 2012, is warranted on this basis.  

The Veteran was already assigned a 30 percent rating for the period from May 7, 2012 to October 22, 2013.  Therefore, the Board next considers whether a rating in excess of 30 percent is warranted for the entire period prior to October 22, 2103.  

In order to be entitled to the next-higher 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment or impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships. 38 C.F.R. § 4.130, DC 9435 (2015).

After a review of the evidence, a rating in excess of 50 percent is not warranted prior to October 22, 2013.  First, the objective symptoms exhibited by the Veteran are not so severe that a rating in excess of 30 percent is warranted.  Specifically, at a psychiatric evaluation in June 2010, the Veteran he appeared casually dressed and neatly groomed.  Eye contact was good and he was very pleasant.  His thought process was goal directed.  At other psychiatric evaluations in December 2010 and January 2011, he again appeared alert and oriented, his dress was neat and his eye contact was good.  While he was somewhat uncooperative, but otherwise appropriate.  His affect was normal and this thought process was logical.  

At a VA examination in June 2011, the Veteran appeared fully oriented, and his appearance and hygiene was normal.  His communication and speech patterns were both normal and there was no history of delusions.  His thought processes were appropriate without any slowness of thought and he did not appear confused.  
Finally, at a VA examination in May 2012, he exhibited a depressed mood with some chronic sleep impairment and mild memory loss.  However, there was no indication of abnormal affect, unusual speech, impaired judgment or impaired abstract thinking or any disturbance in motivation or mood.  

In view of these clinical evaluations, the Board finds that the Veteran does not exhibit objective symptomatology that would be sufficient to warrant a rating in excess of 30 percent.  Indeed, many of these objective symptoms, such as circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking have not been shown at all.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

In this case, the inability to establish and maintain effective relationships has not been shown.  Specifically, in June 2010, the Veteran stated that he spends most of his day "being bored," and would like to return to work.  He does most of his own housework, but does not socialize.  In a pain management group session in April 2011, he stated that he had been participating in these meetings since 2008 and that the evaluating psychologist stated that the Veteran's "anxiety and depression are so severe that they have [led] to incapacitating social impairment."  Even so, he does maintain a relationship with his children, even if they do not understand the extent of his pain and anxiety.  

At a VA examination in June 2011, the VA examiner noted that the Veteran was able to establish and maintain effective work relationships and social relationships.  Moreover, he stated that his relationship with his children was good.  At his VA examination in May 2012, the Veteran stated that he has a good relationship with at least two of his three children and also currently lives with his mother, who did not want to live alone anymore.  He enjoys watching drag races with his friends.  Of particular note, the VA examiner determined that the Veteran's occupational and social impairment was due to only mild or transient symptoms, resulting win a decrease in work efficiency only during periods of significant stress.  

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  In this case, the Veteran's GAF scores have ranged from 60 to 80.  A GAF score of 61to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  On the other hand, a GAF of 71 to 80 denotes transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in schoolwork).

In the Board's view, the Veteran's symptoms are best characterized by a GAF score in the range of 61 to 70, as there is some social and occupational impairment, but these symptoms appear to be relatively mild.  In any event, as noted above, such symptoms are insufficient to warrant a rating in excess of the currently assigned 30 percent.  

Next, in a January 2014 rating decision, the Veteran's disability rating was increased to 50 percent, effective October 22, 2013.  

In order to warrant the next-higher 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, DC 9435 (2014)

Based on the evidence of record, a rating in excess of 50 percent is not warranted.  First, the objective symptoms exhibited by the Veteran are not so severe that a rating in excess of 50 percent is warranted.  Specifically, at a VA examination in December 2013, the Veteran displayed a depressed mood with some memory loss and sleep impairment.  However, many other observable symptoms, such as panic attacks, special disorientation, impaired judgment or impaired impulse control was shown.  While the Veteran clearly has problems (this is not in dispute), the next higher level is simple not met based on the best evidence at this time.   

At his most recent VA examination in August 2015, the Veteran displayed a depressed mood with anxiety and some difficulty adapting to stressful circumstances.  However, he was not determined to be unable to establish such relationships.  Moreover, there was no evidence of panic attacks, memory loss, flattened affect, impaired abstract thinking or spatial disorientation.  

Therefore, the Board finds that the Veteran does not exhibit objective symptoms that would be sufficient to warrant a rating in excess of 50 percent.  While it is true that some memory impairment has been shown, these symptoms alone are insufficient to warrant an increased rating give the otherwise relatively mild array of symptoms.

The evidence also does not indicate other symptoms of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.  Mauerhan, 16 Vet. App. at 444.

At a VA examination in December 2013, the Veteran stated that he continues to have a relationship with all three of his children, although he is divorced.  At his VA examination in August 2015, he stated that his older son was a source of stress, but he appears to maintain a relationship with this son and his two other children.  He also stated that he has a girlfriend, although he stated that he had a limited social life.  Overall, the Board agrees with the VA examiner's determination that the inability to establish relationships has not been shown.  

As for his GAF scores, the Veteran score at his February 2013 VA examination was 55.  A GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Here, the Board finds that a score of 55 approximates his symptoms.  However, such symptoms are too mild to warrant a rating in excess of 50 percent.  

Therefore, a 30 percent rating, but no more, is warranted for the period prior to October 22, 2013.  However, a rating in excess of 50 percent is not warranted since that date.  

Lumbar Spine

The Veteran currently receives a 20 percent disability rating for his lumbar spine disability under 38 C.F.R. § 4.71a, DCs 5242 and 5243 (addressing degenerative arthritis and intervertebral disc syndrome).  Ratings under this diagnostic code are assigned based on the General Rating Formula for Diseases of the Spine or based on incapacitating episodes, whichever results in the higher evaluation.  Under these bases, a rating in excess of 20 percent is warranted when the evidence shows:

* Forward flexion of the thoracolumbar spine to 30 degrees or less; 
* Favorable ankylosis of the entire thoracolumbar spine; or 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

See 38 C.F.R. § 4.71a, DC 5243 (2015) 

Note (1) to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes defines an "incapacitating episode" as a "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a.

Based on the evidence of record, a rating in excess of 20 percent is not warranted.  Specifically, at a VA examination in May 2009, the Veteran complained of stiffness and numbness, and that he experiences "extreme" pain in his groin, neck and shoulders because of it.  He also stated that he has experienced incapacitating episodes on a frequency that is "too many to list."  Upon examination, some tenderness was noted in the muscles, but no ankylosis was observed.  Range of motion testing included flexion limited by pain to 40 degrees.  Moreover, while he has mentioned incapacitating episodes, there is no evidence that he has actually been prescribed periods of bed rest by a physician.  

At another VA examination in August 2009, the Veteran again complained of back pain that included tenderness throughout his trunk area.  An examination of the back revealed a normal head position and symmetry.  No intervertebral disc syndrome was observed with nerve root involvement.  Range of motion testing was characterized by flexion limited by pain to 45 degrees.  

At a VA examination in September 2009, the Veteran complained of pain in the muscles that traveled from the neck to the shoulders, and it can be exacerbated by physical activity.  Upon examination, muscle spasm was present in the paraspinous muscles, which produced an abnormal gait.  No ankylosis was present and range of motion was limited by pain to 45 degrees of flexion.  He denied any incapacitating episodes.  At a VA examination in October 2011, the Veteran reported symptoms including stiffness, fatigue and spasms.  In a flare-up condition, he stated that it was difficult to do anything, and he experienced functional impairment characterized by additional limitation of motion.  He denied any incapacitating episodes, however.  Upon examination, radiating pain was down on movement, and there was some tenderness observed.  His guarding did also result in an abnormal gait.  His range of motion was again limited by pain to 45 degrees.  

Finally, at his most recent VA examination in May 2012, the Veteran complained of constant back pain.  Upon examination, his forward flexion was 55 degrees.  While the examiner noted that pain began at 0 degrees, there is no evidence that such pain was actually limiting.  Therefore, as limitation of flexion to 30 degrees or less, favorable ankylosis, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months has not been shown, a rating in excess of 20 percent is not warranted.  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain in his back, it does not appear that his pain results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.

Next, when evaluating the extent of the Veteran's back disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a).

In this regard, the Veteran is already in receipt of 20 percent disability ratings for neurological symptoms in his upper extremities.  However, these ratings have been assigned secondary to his service-connected cervical spine disability, which is not on appeal.  As for any peripheral neuropathy secondary to a lumbar spine disorder, no separate ratings are warranted.  

Specifically, At a VA examination in August 2009, the Veteran's motor and sensory functioning was normal, and his deep tendon reflexes were similarly normal.  At a VA examination in September 2009, he indicated that he does not experience numbness, and he has weakness of the spine leg and foot.  At a VA examination in October 2011, there was no lumbosacral motor weakness observed, and the reflexes were normal.  There were no indications of intervertebral disc syndrome, and there was no permanent nerve root involvement.  A VA examination in May 2012, the reflexes in his knees and ankles was normal, as was his sensory functioning.  Therefore, no separate ratings based on peripheral neuropathy are for application.  

Leg Length Inadequacy

The Veteran currently receives a noncompensable rating for right leg length inadequacy under 38 C.F.R. § 4.71a, DC 4.71a, DC 5275 (2015) (addressing shortening of the lower extremity).  In order to warrant a compensable rating for leg length insufficiency, the evidence must show a shortening of 11/4 to 2 inches (3.2 to 5.1 cm).  

Based on the evidence of record, a compensable rating is not warranted.  Specifically, at a medical evaluation in September 2005, his right leg was observed to be only .5 cm shorter than the left.  A similar result was observed at a VA examination in May 2012.  The largest observed discrepancy of record is from a June 2011 VA examination, where a 1 cm difference was seen.  In any event, all of the measured lengths are far less than the 3.2 cm required for a compensable rating to be warranted.  Therefore, a compensable rating is not warranted for this disorder.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his psychiatric, spine and leg disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability, spine disability and leg length insufficiency according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, given the Board's obligation to consider functional impairment when evaluating musculoskeletal disorders, it is very unlikely that any symptoms could not be considered under the schedular criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives (if he did not have problems there would be no basis for the current ratings).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that a 30 percent rating, but no more, is warranted for the Veteran's acquired psychiatric disorder prior to October 22, 2013.  However, increased ratings other than his are not warranted for any period on appeal.  As such, the appeal is denied to this extent.  

Service Connection

The Veteran is claiming entitlement to service connection for atrophy of the left thigh, which he asserts is due to his service-connected bilateral knee disability. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the Board determines that service connection is not warranted, based on the evidence of record.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to left thigh atrophy while in service.  Moreover, the evidence does not indicate that atrophy of the left thigh is currently shown.  Notably, at VA examinations in June 2011 and August 2015, atrophy was specifically observed to be absent. 

The Board notes that service connection may not be warranted for symptoms alone and, in the absence of any other evidence establishing the presence of an actual disorder to the hands disorder, there is no disorder for which benefits may be granted.  Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  Moreover, to the extent that the Veteran has experienced symptoms related to extension and strength of knee movement, these symptoms are already contemplated by the rating he receives for his service-connected left knee disability.  See 38 C.F.R. § 4.40 (2015).  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran regarding his left thigh symptoms.  The Board will also concede that the he is competent, as a lay person, to state that atrophy is present.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the Board places greater weight on the observations of the VA examiners who have examined the Veteran, as they have greater experience in medical issues and a better understanding what constitutes atrophy.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

An initial 30 percent rating, but no more, for an acquired psychiatric disorder prior to May 7, 2012, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

An initial rating in excess of 30 percent for an acquired psychiatric disorder for the period from May 7, 2012 to October 22, 2013, is denied.  

An initial rating in excess of 50 percent for an acquired psychiatric disorder for the period since October 22, 2013, is denied.  

A rating in excess of 20 percent for a lumbar spine disability is denied.  

A compensable rating for right leg length insufficiency is denied.  

Service connection for a left thigh disorder, claimed as muscle atrophy, to include as secondary to a service-connected disability, is denied. 


REMAND

When considering the appropriate rating for a lumbar spine disability, VA is also required to evaluate "any associated objective neurologic abnormalities, including, but not limited to, bowel or bluffer impairment, separately, under an appropriate diagnostic code."  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).  

Although it has already been determined that there does not appear to be any peripheral neuropathy related to the Veteran's lumbar spine disability, he has also asserted that he has experienced bowel and bladder dysfunction.  

Specifically, at a VA examination in August 2009, when discussing his back symptoms, he reported bowel and bladder complaints "consisting of leakage less than one-third per day."  He effectively repeated these complaints at VA examinations in September 2009 and October 2011.  In the October 2011 VA examination, he also attributed his erectile dysfunction to his back symptoms.  However, a VA examination in May 2012 appears to contradict these assertions, as intervertebral disc syndrome not shown, and the examiner did not note any neurological abnormalities.  In view of this evidence additional clarification is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Fayetteville, North Carolina, since July 2015, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2.  Schedule the Veteran for the appropriate VA examination to determine the nature, extent, onset and etiology of his urinary and bowel dysfunction (if any).  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner should specifically provide an opinion as to whether the Veteran's urological or bowel dysfunction is etiologically related to his service-connected lumbar spine disability.  

The examiner must also consider the Veteran's lay statements regarding these disorders.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the above action is completed, adjudicate the claim of whether a separate rating is warranted based on any bowel or bladder dysfunction as related to the Veteran's service-connected lumbar spine disability.  If a rating is not warranted, a supplemental statement of the case should be issued, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


